Citation Nr: 1823804	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a left leg condition.

4.  Entitlement to service connection for a right leg condition.  

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for a disability characterized by a breathing condition, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1965 to October 1967.

The issues on appeal come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a video conference hearing before the Board in October 2017, and a transcript has been associated with the record.

The issue of entitlement to service connection for a disability characterized by a breathing condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In October 2017, at the Board hearing and in a written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal in regards to the issues of entitlement to service connection for a left shoulder condition, a back condition, a left leg condition, a right leg condition, and an acquired psychiatric disorder was requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a left shoulder condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a back condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a left leg condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for a right leg condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In October 2017, the appellant submitted a statement to the Board, and also went on the record at his Board hearing, stating that he wished to withdraw his appeal as to the issues of entitlement to service connection for a left shoulder condition, back condition, left leg condition, right leg condition, and mental health condition.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for a left shoulder disability.

The appeal is dismissed as to the issue of entitlement to service connection for a back condition.  

The appeal is dismissed as to the issue of entitlement to service connection for a left leg condition.  

The appeal is dismissed as to the issue of entitlement to service connection for a right leg condition.  

The appeal is dismissed as to the issue of entitlement to service connection for an acquired psychiatric disorder.  


REMAND

The Veteran contends that he is entitled to service connection for breathing problems associated with asbestos exposure while in service.  Indeed, the Veteran's service personnel records show that he served on the U.S.S. Haven A.H, 12, which he explained at his hearing was a naval hospital ship being decommissioned.  As part of his duties on ship, he helped to carry the piping, which was being dismantled from the ship, to trucks in the harbor.  The RO has conceded, and the Board agrees that the Veteran was exposed to asbestos while in service.  

At his hearing, the Veteran described symptoms of being short of breath, getting raspy for air, such that he was unable to exert himself (walk or run far).  The Veteran is competent to report symptoms of which he has a first-hand knowledge.  It is unclear whether the Veteran has a disease associated with asbestos exposure, or any disease of the lungs.  

The Veteran has not yet been afforded a VA examination in relation to his claimed breathing problems.  The Board finds that remand for a VA examination is necessary to determine the nature and etiology of this claimed disability.  See 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the nature and etiology of the Veteran's claimed shortness of breath.  The examiner must be provided access to the claims folder, to include VBMS and Legacy records.

Following the examination, and consideration of all pertinent medical history, and complaints, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a disability characterized by breathing problems, that is related to his service, to include asbestos exposure.

The examiner should provide a complete rationale for all opinions expressed, taking into consideration the Veteran's in-service asbestos exposure and reported current symptomatology of being short of breath.  

2.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.

3.  The AOJ should review the examination report to ensure it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  Then, readjudicate the issue on appeal.  If any benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


